Title: From John Adams to William Charles Jarvis, 8 March 1821
From: Adams, John
To: Jarvis, William Charles



Sir
Montezillo March 8. 1821

I thank you for your favour of February 17—and for the valuable volume called the Republican—
Not long ago I read a volume upon political Economey by Senator Tracy translated from the French by Mr Jefferson And very lately I have read another volume of thoughts upon Political Economy by Daniel Raymond Esqre. Counsellor at Law Baltimore with still more delight, and satisfaction—your volume entitled the Republican I have also read with pleasure Your subject is more comprehensive—but as far as it comprehends political Economy it agrees in substance with the two former works—I am very glad to find three Authors so well agreed, in what I think the true system—Your researches for materials, and in the composition of your Work—you must have found a profitable study, and a delightful amusement—You have read a great deal, and of the best Books—It has been a pleasant employment to me to revise the substance of the studies of my former days—Collected together from many valuable volumes in one body—It affords me much satisfaction to see such speculation cultivated in this Country and such principles spreading in this Country—
I am Sir with many thanks for the entertainment you have given me— / and am Sir your obliged friend / and humble servant 
John Adams